Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to a visual positioning method and apparatus, an electronic device, and a system.

Prior art was found for the claims as follows:
Miksch Michael [US 20110228101 A1] discloses the following claim limitations:
1. (Original) A visual positioning method (i.e. A method of determining calibration parameters of a camera- Abstract), comprising:
detecting a lane line of a road surface on which a vehicle travels based on a video stream of the road surface that is collected by a camera mounted on the vehicle (i.e. the field of pattern recognition may be used in order to classify whether a point is part of the road surface or not. For example, lane markings are suited for classification, because they are printed most of the time directly on the road and have a very characteristic appearance to differentiate between points which are not part of the road- ¶0038);
determining first reference point information at a current angle (i.e. assessing at least one feature point of the second image- ¶0023) of view of the camera according to a detection result of the lane line (i.e. a feature point of the first image- ¶0023); 
determining a third homography matrix (i.e. determining a trans-formation that is adapted to transform a portion of the first into a corresponding portion of the second image (S23)- ¶0020… The transformation may, for example, be implemented by a matrix or by any other suitable representation- ¶0022) according to the first reference point information and second reference point information(i.e. determining the transformation matrix may comprise assessing at least one feature point of the second image that corresponds to a feature point of the first image- ¶0023), wherein the second reference point information is reference point information at a previous angle of view of the camera (i.e. taking a first image of an object (S21)- ¶0020), a position of a second reference point corresponds to that of a first reference point (i.e. taking a second image of the object (S22), wherein the position of the camera with respect to the object is changed between the first and the second image- ¶0020), and the third homography matrix is used for representing a mapping relationship between a coordinate of the camera at the current angle of view and a coordinate of the camera at the previous angle of view (i.e. the transformation matrix that transforms the feature point of the first image into the feature point of the second image- ¶0023); 

Claim 19, apparatus claim 19 corresponds to method claim 1, and therefore Miksch teaches the same limitations as listed above.

Claim 17, computer-readable medium storing instructions claim 17 corresponds to apparatus claim 1, and therefore Miksch teaches the same limitations as listed above. 

However, Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claim 1, 19 and 3, “determining/determine a first homography matrix according to the third homography matrix and a predetermined homography matrix, wherein the predetermined homography matrix indicates a mapping relationship between the coordinate of the camera at the previous angle of view and a world coordinate at the previous angle of view; and performing/perform positioning according to the first homography matrix”.
These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-12, 14-19 and 38-39 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488